Franklin County, No. 90AP-622. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Franklin County to certify its record and was considered in a manner prescribed by law. On application of counsel for appellee, this cause is hereby dismissed for want of prosecution, effective January 6, 1992, pursuant to Section 1, Rule II of the Supreme Court Rules of Practice.
IT IS FURTHER ORDERED by the court that a copy of this entry be certified to the Clerk of the Court of Appeals for Franklin County for entry.